J-S48032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 AFOLUSO ADESANYA AND                     :   IN THE SUPERIOR COURT OF
 ADENEKAN HEZEKIAH ADESANYA               :        PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
              v.                          :
                                          :
 NOVARTIS PHARMACEUTICALS                 :
 CORPORATION                              :       No. 830 EDA 2018
                                          :
                     Appellee             :


              Appeal from the Order Entered February 12, 2018
            in the Court of Common Pleas of Montgomery County
                      Civil Division at No.: 2017-25091


BEFORE:     DUBOW, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                       FILED SEPTEMBER 18, 2018

      Appellants, Afoluso Adesanya and Adenekan Hezekiah Adesanya, wife

and husband respectively, appeal pro se from the order denying their “Joint

and Consolidated Petition to Strike Entry of Foreign Judgment and for

Protection Order.” We affirm on the basis of the trial court opinion.

      The trial court aptly summarizes the factual and procedural history of

the case.   Therefore, we need not repeat them at length here.          For the

convenience of the reader, we note briefly that Appellants appeal from the

order denying their petition to strike a foreign judgment in favor of Appellee,

Novartis Pharmaceuticals Corporation, which was transferred from New Jersey




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48032-18


pursuant to the Uniform Enforcement of Foreign Judgments Act (UEFJA), 42

Pa.C.S.A. § 4306.1

       Our review of the record before us reflects that the suit underlying the

foreign judgment stemmed from an employment dispute. Briefly summarized,

Appellee claimed that Afoluso obtained employment by use of a fraudulent

résumé, accepted relocation expenses to move from Pennsylvania to New

Jersey, but did not in fact relocate, and while supposedly working full time for

Appellee out of her home, developed and operated a consulting business which

included rendering services to competitors of Appellee.           Afoluso was

eventually terminated over performance issues.

       Afoluso sued. The New Jersey district court granted summary judgment

in favor of Appellee.2 Appellee transferred the district court judgments to the

Montgomery County Court of Common Pleas.              The trial court denied

Appellants’ petitions to strike the judgments.    This timely appeal followed.

The trial court did not order a statement of errors. See Pa.R.A.P. 1925(b).

       Appellants present three over-lapping questions for our review, which

we reproduce verbatim:

             a. The review of entry of Foreign Judgment is a technical
       review;


____________________________________________


1 See Pa.R.A.P. 311(a)(1) (providing for interlocutory appeal as of right for
order refusing to strike off judgment).

2 Both briefs represent that the federal case is pending appeal in the Third
Circuit. (See Appellants’ Brief, at 8; Appellee’s Brief, at 4).

                                           -2-
J-S48032-18


               i. Did the Trial Court err as a matter of Law by not
         giving Full review on the technical requirements per statute
         governing the entry of foreign judgment in Pennsylvania?
         (See 42 Pa. C.S. § 4306(b))

             b. Did the Trial Court abuse its discretion by overlooking the
      fatal errors on face of record at entry?

            c. Did the Trial Court abuse its discretion by ignoring its own
      findings of severe violations by Novartis and other infarctions (sic)
      during the proceedings prior to and after final rule but before
      Opinion was issued?

(Appellants’ Brief, at 7).

             Our standard of review from the denial of a petition to strike
      a judgment is limited to whether the trial court manifestly abused
      its discretion or committed an error of law. The full faith and credit
      clause of the United States Constitution requires state courts to
      recognize and enforce the judgments of sister states. U.S. Const.
      Art. 4, § 1.

Reco Equip., Inc. v. John T. Subrick Contracting, Inc., 780 A.2d 684, 686

(Pa. Super. 2001), appeal denied, 790 A.2d 1018 (Pa. 2001) (citation

omitted). “As with all questions of law, the appellate standard of review is de

novo and the appellate scope of review is plenary.”          Olympus Corp. v.

Canady, 962 A.2d 671, 673 (Pa. Super. 2008) (citation omitted).

      Appellants’ questions all implicate the entry of the foreign judgment,

based on the allegation of technical errors. We review them together.

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Gary S. Silow,

we conclude that Appellants’ issues merit no relief. The trial court opinion

comprehensively discusses and properly disposes of the questions presented.


                                      -3-
J-S48032-18


(See Trial Court Opinion, 4/27/18, at 2-4) (concluding that Appellee

submitted a properly certified and authenticated copy of the district court’s

judgment, and docket, in compliance with UEFJA, 42 Pa.C.S.A. § 4306

(enforcement of foreign judgments) and 42 Pa.C.S.A. § 5328 (proof of official

records)).

      Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/18




                                     -4-
                                                                        2017-25091-0058    Opinion,
                                                                           Circulated 08/29/2018    Page
                                                                                                 01:00 PM 1




        IN THE COURT OF COMMON PLEAS OF MONTGOMERY COUNTY,
                            PENNSYLVANIA
                            CIVIL DIVISION

AFOLUSO ADESANYA and                                                          NO. 17-25091
ADENEKAN HEZEKIAH ADESANY A
    Plaintiffs

         v.
                                                         111 ����.DI\ I
                                                  2017-25091-0058 412712018 2:40 PM # 11755191
NOVARTIS PHARMACEUTICALS                          Rcpt#Z3382417 Fee:$0.00 Opinion
                                                  Main (Public)
CORPORATION                                       Mon\Co Prolhonolal'{
    Defendant

                                  OPINION

SILOW, J.                                                            APRIL        Z 1 , 2018
         Afoluso Adesanya and Adenekan Hezekiah Adesanya ("petitioners")

appeal prose from the Order dated February 9, 2018,1 which denied their

"Joint and Consolidated Petition to Strike Entry of Foreign Judgment and for

Protection Order." For the reasons set forth below, the Order should be

affirmed.

I.       FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         Afoluso Adesanya sued Novartis Pharmaceuticals Corporation

("Novartis") in U.S. District Court for the District of New Jersey. Novartis

counterclaimed. The District Court ultimately entered judgment against

Afoluso Adesanya on her claims and certain of Novartis' counterclaims and

entered a judgment in favor of Novartis against Adenekan Hezekiah Adesanya,

the husband of Afoluso Adesanya.




I    The Order was docketed on February 12, 2018.
                                                                   2017-25091-0058 Opinion, Page 2




        Novartis subsequently transferred the District Court judgments to this

court. Petitioners, appearing prose, filed the instant "Joint and Consolidated

Petition to Strike Entry of Foreign Judgment and for Protection Order" on

November 6, 2017. Novartis opposed the Petition and this court denied relief

by Order dated February 9, 2018. Petitioners filed a timely notice of appeal.2

II.     DISCUSSION

         1.    This court properly denied the Petition to Strike Entry of
               Foreign Judgment and for Protection Order.

        Petitioners asserted in support of their Petition that a fatal defect exists

because the foreign judgment documents were not authenticated pursuant to

42 Pa. C.S. § 4306 and 28 U.S.C. § 1738.3 They further contended that the

documents filed by Novartis in this court contain a fatal defect because they

identify Adenekan Hezekiah Adesanya as a plaintiff.4

         Pennsylvania's   "Uniform    Enforcement    of Foreign    Judgments      Act,"

provides, relevantly, that:

               A copy of any foreign judgment including the docket
               entries incidental thereto authenticated in accordance
               with act of Congress or this title may be filed in the
               office of the clerk of any court of common pleas of this
               Commonwealth. The clerk shall treat the foreign



2   This court did not order petitioners to file a concise statement of errors.

3Petitioners have not challenged the actual authenticity of the docket entries
and judgment orders.

4 Mr. Adesanya is identified as an "interested party" on the certified copy of the
District Court's Civil Docket, which is attached to Novartis' "Praecipe for Entry
of Appearance, Transfer of Judgment, Assessment of Damages and Verification
of Addresses, Validity and Non Military Service."

                                           2
                                                                 2017-25091-0058 Opinion, Page 3




            judgment in the same manner as a judgment of any
            court of common pleas of this Commonwealth. A
            judgment so filed shall be a lien as of the date of filing
             and shall have the same effect and be subject to the
             same procedures, defenses and proceedings for
             reopening, vacating, or staying as a judgment of any
             court of common pleas of this Commonwealth and
             may be enforced or satisfied in like manner.

42 Pa. C.S. § 4306(b).

      The "act of Congress" relied upon by petitioners is 28 U.S.C. § 1738,

which provides, relevantly, that:

            The records and judicial proceedings of any court of
            any such State, Territory or Possession, or copies
            thereof, shall be proved or admitted in other courts
            within the United States and its Territories and
            Possessions by the attestation of the clerk and seal of
            the court annexed, if a seal exists, together with a
            certificate of a judge of the court that the said
            attestation is in proper form.

Id.

      As Novartis countered in its answer to the Petition, however, the docket

entries and order for judgments contain a certification from the Clerk of the

District Court that accords with 42 Pa. C.S. § 5238, which states, relevantly:

            An official record kept within the United States, or any
            state, district, commonwealth, territory, insular
            possession thereof, or the Panama Canal Zone, the
            Trust Territory of the Pacific Islands, or an entry
            therein, when admissible for any purpose, may be
            evidenced by an official publication thereof or by a
            copy attested by the officer having the legal custody of
            the record, or by his deputy, and accompanied by a
            certificate that the officer has the custody. The
            certificate may be made by a judge of a court of record
            having jurisdiction in the governmental unit in which
            the record is kept, authenticated by the seal of the
            court, or by any public officer having a seal of office



                                         3
                                                                                                   I
                                                                                                   L
                                                                 2017-25091-0058 Opinion, Page 4




            and having official duties in the governmental unit in
            which the record is kept, authenticated by the seal of
            his office.

42 Pa. C.S. § 5328(a).s

       Here, the docket entries and judgment order from the District Court are

certified in a manner that conforms with 42 Pa. C.S. § 5328(a). Petitioners'

challenge to the transfer of the foreign judgment to this court, therefore, fails.6

III.   CONCLUSION

       Based upon the foregoing, the Order denyin�erydant's Petition to


                                                      \
                                                   BY .
                                                           I   .·r
Strike Entry of Foreign Judgment and for Protection \:>r4er S(Luld

                                                          HE CPPRTf
                                                                          affirmed.




                                                   GA                         J.
Senton��o:

Prothonotary (Original)
Afoluso Adesanya, pro se
Adenekan Adesanya, pro se
pre Salaman, Esq.




5 Novartis further directed this court to Medina & Medina, Inc. v. Gurrentz
Intem. Corp., 450 A.2d 108 (Pa. Super. 1982), which stands for the proposition
that a foreign record may by authenticated under either federal law or 42 Pa.
C.S. § 5328.

6 Petitioners provided no authority for striking the entry of the foreign judgment
on the basis that Novartis' filings in this court identify both petitioners as
plaintiffs. In addition, because this court properly denied the Petition,
petitioners' related request for a protection order is moot.

                                         4                                                     /;.
                                                                                                   I
                                                                                                   {/